Citation Nr: 1734906	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-14 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to October 7, 2009, for the award of service connection for residuals of Ewing's sarcoma, right humeral head and humerus replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

The April 2010 rating decision granted service connection for residuals of Ewing's sarcoma with an effective date of October 7, 2009.  The Veteran expressed disagreement with this effective date and the RO specifically denied an earlier effective date in the November 2010 rating decision. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 videoconference hearing.  A copy of the transcript is associated with the file. 


FINDINGS OF FACT

VA did not receive the Veteran's claim for compensation benefits for residuals of Ewing's sarcoma, right humeral head and humerus replacement prior to October 7, 2009.


CONCLUSION OF LAW

An effective date earlier than October 7, 2009, for the grant of service connection for residuals of Ewing's sarcoma, right humeral head and humerus replacement secondary to herbicide exposure is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114 , 3.151, 3.155, 3.157, 3.400, 3.816 (2016).



	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  October 2009 and September 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that there are additional treatment records or relevant social security records that have not been associated with the claims file. 

During the April 2017 Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the Veteran's claims. The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103 .

Furthermore, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



	
II. Effective Date for Service Connection

The Veteran has a current effective date of October 7, 2009, for service connection for residuals of Ewing's sarcoma, right humeral head and humerus replacement. This effective date was awarded by an April 2010 rating decision pursuant to the provisions of 38 C.F.R. § 3.816, as explained below.

The Veteran is a Nehmer class Veteran under the provisions of 38 C.F.R. § 3.816.  However, the requirements of 38 C.F.R. § 3.816 (c)(1) and (c)(2) are not met, as will be discussed below.  In addition, the Veteran did not submit a compensation claim within one year of separation from service in November 1969, and has not asserted that he did.  38 C.F.R. § 3.816 (c)(3).  As a result, 38 C.F.R. § 3.816 (c)(4) dictates that the effective date of service connection should be determined in accordance with 38 C.F.R. § 3.114 and 38 C.F.R. § 3.400.

The effective date of an award of service connection granted under a liberalizing law or administrative issue is the effective date of the liberalizing law or administrative issue, provided that the Veteran's claim is received within one year of that date.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a).  With respect to sarcoma, the effective date of the relevant liberalizing administrative issue is February 6, 1991.  

Generally, except as otherwise provided, "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110 (a); see 38 C.F.R. § 3.400.

"The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release."  38 U.S.C.A. § 5110 (b)(1); see 38 C.F.R. § 3.400.

The Veteran asserts that he is entitled to an effective date prior to October 7, 2009, for the award of service connection for residuals of Ewing's sarcoma, right humeral head and humerus replacement secondary to herbicide exposure.  Specifically, he has testified that he attempted to file a claim in October 1994 but was told by VA staff that Agent Orange claims were not available.  The Veteran also testified that he filed a compensation claim in 1995 which was soon after denied.  The Veteran testified that he lost his copy of the 1995 denial.  The Veteran asserts that he next filed a compensation claim in 2001, but never received a response.

Upon review of the record, the Board finds that the currently assigned effective date of October 7, 2009, is the earliest effective date assignable for service connection for residuals of Ewing's sarcoma, right humeral head and humerus replacement as a matter of law.

In this case, the Veteran filed an initial compensation claim for residuals of Ewing's sarcoma, right humeral head and humerus replacement secondary to herbicide exposure that was received by VA on October 7, 2009.  In the April 2010 rating decision, the RO granted the Veteran service connection for residuals of Ewing's sarcoma, right humeral head and humerus replacement, effective October 7, 2009, the date VA received his claim. 

The Board must consider whether any evidence of record prior to October 7, 2009, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for residuals of Ewing's sarcoma.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Former 38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for residuals of Ewing's sarcoma, the Board finds that no document submitted prior to October 7, 2009, indicates an intent to pursue such a claim.  The Board acknowledges the Veteran's previously referenced assertions.  However, the record does not contain any communication or action that could possibly be viewed as indicating an intent to apply for VA benefits.  The record does not contain any statement from the Veteran or documentation from VA regarding any formal or informal claim in October 1994, 1995, or 2001.  

The Board cannot find that a claim for entitlement to service connection, either formal or informal, was received by VA at any time prior to October 7, 2009.  In so finding, the Board emphasizes that a claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  In this case, the medical records associated with the claims file provide no basis for an award of service connection for residuals of Ewing's sarcoma prior to October 7, 2009.  

The Veteran served in Vietnam and has a diagnosis of Ewing's sarcoma.  The provisions of 38 C.F.R. § 3.816  are potentially applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to October 7, 2009, for the award of service connection.  In this regard, 38 C.F.R. § 3.816 (c)(2) provides that, if a Nehmer class member's claim for disability compensation for the covered herbicide disease (here sarcoma) was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here February 6, 1991), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  As the Veteran did not first file a claim for Ewing's sarcoma until October 7, 2009, these provisions will not allow for an earlier effective date in this case.  In addition, VA did not deny compensation for Ewing's sarcoma, and the Veteran did not file a compensation claim within one year of separation from service (November 1969).  38 C.F.R. § 3.816 (c)(1), (c)(3).  In short, an effective date earlier than October 7, 2009, for the grant of service connection for Ewing's sarcoma is not warranted under the provisions of 38 C.F.R. § 3.816.

Similarly, an earlier effective date is not warranted under 38 C.F.R. §§ 3.114.  As noted, sarcoma was listed as a disease subject to service connection on a presumptive basis effective February 6, 1991.  Under 38 C.F.R. § 3.114, if the claim is reviewed on the initiative of VA or by request of the claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114 (a)(1).  If a claim is reviewed on the initiative of VA or by request of the claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or claimant request if the Veteran met all the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114 (a)(2), (3).  As his claim for service connection for Ewing's sarcoma was not reviewed on the initiative of VA or by a request of the Veteran within one year from the effective date of the law or VA issue (February 6, 1991), these provisions do not provide for an earlier effective date in this case.  In addition, since he did not have the disability as of the date of the regulation adding the condition as a presumptive disease, he is not entitled to an earlier effective date based upon a liberalizing regulation.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114.  The medical evidence documents that the disease was diagnosed in 1994.  There is no evidence that the Veteran had the disease in February 1991.

As a result, an earlier effective date for service connection of residuals of Ewing's sarcoma is not warranted, as the Veteran's original compensation claim was received on October 7, 2009.  38 U.S.C.A. § 5110 (a); see 38 C.F.R. § 3.400.  The applicable regulatory provisions simply do not provide a basis for an effective date for the grant of service connection for residuals of Ewing's sarcoma earlier than October 7, 2009.  No claim for service connection for residuals of Ewing's sarcoma was filed until October 7, 2009.  Although the Board is sympathetic to the Veteran's argument that an effective date earlier than October 7, 2009, should be awarded for the grant of service connection, the Board is without a legal basis to do so.  Thus, the Board concludes that an effective date earlier than October 7, 2009, is not warranted for the grant of service connection for residuals of Ewing's sarcoma, and the claim must be denied. 


ORDER

Entitlement to an effective date prior to October 7, 2009, for the award of service connection for residuals of Ewing's sarcoma, right humeral head and humerus replacement.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


